Citation Nr: 0307640	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  00-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for postoperative residuals, release, Dupuytren's 
contracture, left hand.  

2.  Entitlement to an original rating in excess of 10 percent 
for postoperative residuals, release, Dupuytren's 
contracture, right hand.  

3.  Entitlement to an original rating in excess of 10 percent 
for postoperative residuals, meniscectomy, left knee with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in November 1998.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
July 1999 rating decision by the Montgomery, Alabama, 
regional office (RO) of the Department of Veterans' Affairs 
(VA).  


FINDING OF FACT

On March 24, 2003, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the veteran or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the veteran personally without 
the express written consent of the veteran. 38 C.F.R. § 
20.204(c) (2002).  

On March 23, 2003, in a signed statement, the veteran he 
indicated that he had no appeal pending and was satisfied 
with his rating percentages.  As such, the veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

